
	
		I
		112th CONGRESS
		1st Session
		H. R. 3608
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mrs. Blackburn (for
			 herself, Mr. Forbes,
			 Mrs. Lummis,
			 Mr. Walsh of Illinois,
			 Mr. Fleming,
			 Mr. Posey,
			 Mr. Flores,
			 Mr. Garrett,
			 Mr. Westmoreland,
			 Mr. Marchant,
			 Mr. Gingrey of Georgia,
			 Mr. Duncan of Tennessee,
			 Mr. Poe of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Sensenbrenner,
			 Mr. Sullivan,
			 Mr. Mica, Mr. Kingston, Mr.
			 Pence, Mr. Reichert,
			 Ms. Herrera Beutler,
			 Mr. Bishop of Utah,
			 Mrs. Ellmers,
			 Mr. Griffin of Arkansas,
			 Mr. Burton of Indiana, and
			 Mr. King of Iowa) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To direct the Assistant Secretary of Homeland Security
		  (Transportation Security Administration) to prohibit certain employees of the
		  Transportation Security Administration from using the title of
		  officer and from wearing uniforms and carrying badges resembling
		  those of law enforcement officers.
	
	
		1.Short titleThis Act may be cited as the
			 Stop TSA’s Reach In Policy Act or the
			 STRIP Act.
		2.Prohibition on
			 certain employees of the Transportation Security Administration using the title
			 officer and wearing uniforms resembling those of law enforcement
			 officersThe Assistant
			 Secretary of Homeland Security (Transportation Security Administration) shall
			 prohibit any employee of the Transportation Security Administration who has not
			 received Federal law enforcement training or is not eligible for Federal law
			 enforcement benefits from—
			(1)using the official
			 job title of officer; or
			(2)wearing a metal
			 badge resembling a police badge or a uniform resembling the uniform of a
			 Federal law enforcement officer.
			
